CaSe: lilG-Cr-OO224-PAG DOC #Z 159 Filed: 04/04/19 l Of l. Page|D #Z 2229

MINUTES OF PROCEEDI`NGS
United States District C01111, NolThem District of Ohio, Eastem Division

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

United States of America, DATE: April 4 , 2019
Plaintiff(S), CASE NO. l:l6CR224
vs. JUDGE PATRICLA A. GAUGHAN
Bogdan Nicolescu and Radu Miclaus, COURT REPORTER: George Staiduhar
Defendant S .
TRIAL TO _ COURT j JURY
|:| OPENING STATEMENTS OF COUNSEL
PLTF'S CASE |:| BEGUN CONTINUED & § NOT CONCLUDED |:' CONCLUDED
DEFT'S CASE |:‘ BEGUN |:| CONTINUED & |:| NOT CONCLUDED |:| CONCLUDED
§ TESTIMONY TAKEN (See witness list)
|:| REBUTTAL OF PLTF |:| SURREBUTTAL OF DEFT
|:| FINAL ARGUMENTS |:| CHARGE TO THE JURY
ADJOURNED UNTIL 4/5/19 AT 9:00 a. 111.
|:‘ EXHIBITS LOCATED IN
|:| EXHIBITS RETURNED TO COUNSEL /s/ Patricia A. Gaughan

 

6.0 hrs. Patricia A. Gaughan, U.S. District C 01111 Judge

